IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD WILLIAMS,                        : No. 90 EM 2015
                                        :
                    Petitioner          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS                   :
PHILADELPHIA COUNTY,                    :
                                        :
                    Respondent          :


                                     ORDER




PER CURIAM

      AND NOW, this 18th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.